KOZINSKI, Circuit Judge,
concurring.
I agree that Pettaway v. Plummer, 943 F.2d 1041 (9th Cir.1991), was wrongly decided, but on very different grounds than the majority. As the opinion notes, “Santamaría does not argue that his retrial for murder is barred by the Double Jeopardy Clause---The sole issue we address is whether the *1250jury’s verdict ... precludes the State from presenting evidence and arguing [a theory] in a retrial[.]” Maj. op. 1244. Because Santa-maría may be retried, the state does not violate his constitutional rights by detaining him for that purpose. Since Santamaria’s detention does not violate the Constitution, there is no basis for invoking the power of federal habeas corpus at this time. See 28 U.S.C. § 2254(a).
While there is no easelaw directly on point, we have solid authority in the closely analogous context of interlocutory appeals in federal prosecutions. When a district court denies a defendant’s motion to dismiss the indictment based on double jeopardy, the defendant may appeal immediately. See Abney v. United States, 431 U.S. 651, 662, 97 S.Ct. 2034, 2041 — 42, 52 L.Ed.2d 651 (1977). This is because a double jeopardy claim implicates more than a defendant’s right not to be twice convicted; it implicates his right not to endure a second trial at all-even one that ends in an acquittal. See id. at 661-62, 97 S.Ct. at 2041—42. But a defendant who is subject to retrial even if he prevails on his collateral estoppel claim may not bring an interlocutory appeal. Rather, he must stand trial, object to the evidence and then raise the issue on appeal following conviction. See United States v. Powell, 632 F.2d 754, 758 (9th Cir.1980). Accord United States v. Head, 697 F.2d 1200, 1205 (4th Cir.1982); United States v. Mock, 604 F.2d 336, 340 (5th Cir.1979). Such claims are treated precisely like other pretrial claims for suppression of evidence; that they are based on collateral estoppel, rather than, say, a violation of the Fifth Amendment, makes no difference.
This distinction applies with equal, perhaps greater, force to a ease like ours where pretrial federal intervention impedes the orderly processes of the state courts. When a petitioner claims he is entitled to avoid retrial altogether, he may seek immediate federal habeas because the retrial itself would cause irreparable constitutional harm. But where he merely disputes what evidence may be admitted during retrial, his constitutional claim does not arise until he suffers a conviction based on the disputed evidence.
Pettaway acknowledged the rule of Powell, Head and Mock, see Pettaway, 943 F.2d at 1046, but concluded that petitioner could bring a pretrial habeas petition anyway because the prosecution had no other evidence on which to base a conviction. Id. at 1047. This is not persuasive. Whether the state will produce other evidence at trial has no bearing on whether petitioner suffers irreparable constitutional harm by going to trial. If, for example, the state court rejects a petitioner’s claim that his confession was coerced, he may not bring an immediate ha-beas petition to forestall introduction of that evidence, even if the prosecution admits it has nothing else. If petitioner is convicted, his constitutional claim can be vindicated by post-conviction habeas relief. It makes no difference that Santamaria’s claim of exclusion is based on collateral estoppel rather than more familiar constitutional grounds. Pettaway erred in asserting federal jurisdiction before retrial. By deciding Santamaria’s claim on the merits, the majority today follows down the same garden path.
The majority disposes of the jurisdictional problem in a terse sentence: “Because San-tamaría argues that retrial will violate his constitutional rights, we may review his petition even though it is pretrial. See 28 U.S.C. § 2241(c)(3); Braden v. Judicial Circuit Court of Ky., 410 U.S. 484, 488-90 (majority) and 503 (Rehnquist, J., dissenting), 93 S.Ct. 1123, 1126-27, 1133-34, 35 L.Ed.2d 443 (1973).” Maj. op. 1243-44. But the majority elsewhere admits that “Santamaría does not argue that his retrial for murder is barred by the Double Jeopardy Clause[.]” Id. at 1244. I have a hard time reconciling these two sentences from the majority opinion. Perhaps the majority is saying that federal habe-as will lie whenever a state prisoner argues that he will suffer a constitutional deprivation during an upcoming state trial. But á prisoner’s prediction that he will suffer constitutional harm during a trial that has not yet taken place has never been a sufficient basis for bringing a pretrial habeas petition; were it otherwise, every prisoner who claims that admission of a confession will violate his right not to incriminate himself would be entitled to immediate review of that claim on federal habeas.
*1251Braden succinctly summarized what was at stake there: “Petitioner does not ... seek at this time to litigate a federal defense to a criminal charge, but only to demand enforcement of the Commonwealth’s affirmative constitutional obligation to bring him promptly to trial.” Id. at 489-90, 93 S.Ct. at 1126-27. The majority in Braden held that petitioner’s right to a prompt trial could not be vindicated in a post-trial habeas petition because, at that point, the time for a prompt trial would have long passed. See id. at 490-91, 93 S.Ct. at 1127-28. Braden, then, stands for the unremarkable proposition that where a constitutional right would be lost if not raised immediately, it may be raised immediately. This is entirely consistent with the double jeopardy line of cases. More curious than the majority’s reliance on Braden is its citation to the dissent, as if to suggest that the entire Braden Court would endorse assertion of jurisdiction in our case. Since Chief Justice Rehnquist was arguing that even Bra-den’s claim could not be raised pretrial, see id. at 507-08, 93 S.Ct. at 1135-36, I suspect he will be surprised to find himself drafted as supporting the expansive view of jurisdiction taken by the majority today.
As for Pettaway’s substantive analysis, I am less convinced than the majority that it is wrong. For the reasons explained by Judge Pregerson in his dissent, and Justice Mosk in People v. Santamaria, 8 Cal.4th 903, 927, 35 Cal.Rptr.2d 624, 884 P.2d 81 (1994) (Mosk, J., dissenting in part), I have a lot of trouble concluding that the state Supreme Court can so easily finesse the Ashe problem. But, as we lack jurisdiction to consider the matter, I decline to resolve it. I would simply overrule Pettaway in all respects, leaving the substantive issue to be decided in a future ease when it is presented on a full record following retrial and conviction.